[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            SEPT 06, 2006
                             No. 06-11527                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 05-00362-CR-T-24EAJ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JERRY LOUIS HYNDS-MATUTE,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (September 6, 2006)

Before DUBINA, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Jerry Louis Hynds-Matute appeals his 135-month sentence for drug
trafficking offenses. Hynds-Matute argues that he should have received a minor-

role reduction, pursuant to U.S.S.G. § 3B1.2, and that the district court imposed an

unreasonable sentence when it failed to calculate correctly the guidelines

imprisonment range by not accounting for a minor-role reduction.

      We review the district court’s finding concerning the defendant’s role in the

offense for clear error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir.

1999) (en banc). The defendant bears the burden of proving that he played a minor

role by a preponderance of the evidence. United States v. Boyd, 291 F.3d 1274,

1277 (11th Cir. 2002). We cannot conclude on this record that the district court

clearly erred in declining to apply a minor-role reduction.

      We also review a defendant’s ultimate sentence for reasonableness in light

of the 18 U.S.C. § 3553(a) factors. See United States v. Winingear, 422 F.3d 1241,

1246 (11th Cir. 2005). The burden of proving that the sentence is unreasonable in

light of the record and these factors rests on the challenger.     United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      To impose a reasonable sentence, the district court must correctly calculate

the guidelines imprisonment range and then consider the factors set forth in

§ 3553(a). United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). Hynds-

Matute’s only argument of unreasonableness is based on the district court’s refusal



                                          2
to grant him a minor-role reduction. As noted above, this refusal was not clearly

erroneous.   Furthermore, the district court correctly calculated the guidelines

imprisonment range and sentenced Hynds-Matute at the bottom of the range,

explicitly acknowledging that it had considered the §3553(a) factors before

imposing its sentence.   Therefore, Hynds-Matute has failed to prove that his

sentence was unreasonable.

      AFFIRMED.




                                        3